Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 02/28/2022.
Claims 1-20 are currently pending, of which claims 17-20 are withdrawn.
The Drawings filed 07/27/2020 are approved by the examiner.
The IDS statement filed 11/12/2021 has been considered. An initialed copy accompanies this action. 
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 02/28/2022 is acknowledged.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13-19 of copending Application No. 16/939,645 (reference application).  Although the claims at issue are not both sets of claims recite limitations to thermal interface materials comprising the same components in the same amounts.  While the copending claims are to a method of making a thermal interface material, the copending claims still recite the final structure of the thermal interface material that correspond to the same structure of the instantly claimed thermal interface material.  Claim 1 of 16/939,645 recites the thermal interface material comprises 10 wt.% or less of a matrix material, 0.5 to 5 wt.% diamond particles having a nominal dimension of 1,000 nm or less, and at least 40 wt.% of a first material having a nominal dimension of 1 to 100 microns.  Claim 1 and 7 of 16/939,645 recite the thermal interface material comprises a volatile liquid hydrocarbon material that is an isoparaffin.  Claim 13 of 16/939,645 recites the diamond powder and first material constitute a filler that is 80 wt.% or more of the thermal interface material.  Claim 14 of 16/939,645 recites the diamond particles have a nominal dimension in a range of 10 to 500 nm.  Claim 15 of 16/939,645 recites the first material is a metal, metal oxide, metal nitride, or a carbide.  Claim 16 of 16/939,645 recites the first material is selected from the group consisting of aluminum, silver, gold, aluminum nitride, silicon carbide, aluminum oxide, zinc oxide, and cubic boron nitride.  Claims 17-19 of 16/939,645 recites the presence of particles of a second material different from the first material and their selection as being a metal, a metal oxide, a metal nitride, or a carbide or selected from the group consisting of aluminum, silver, gold, aluminum nitride, silicon carbide, aluminum oxide, zinc oxide, and cubic boron nitride.  Any remaining limitations (the presence of a certain final thermal conductivity value or amount of volatile hydrocarbon material in the thermal interface material) would have been obvious to a person of ordinary skill in the art to naturally flow from the thermal interface material of the copending claims because the copending claims recite the same thermal interface material comprising the same ingredients in the same/overlapping amounts as that instantly claimed.  Many of the copending claims anticipate the instant claims, and the two sets of claims are otherwise obvious variants of one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 on line 3 recites the term “the compound” which lacks sufficient antecedent basis in the claim.  The problem here is the prior-recited preamble of the claim recites a “thermal interface material” and makes no mention to a “compound”.  It is unclear whether the compound refers to the thermal interface material or some other compound.  Claims 2-16 are also indefinite for their dependency on claim 1.  Applicant is suggested to amend the term “the compound” to read as “the thermal interface material”.
Claim 3, reciting limitations to a thermal conductivity value “after flashing” renders the claim indefinite.  The problem here is it is not clear what is meant by the term “after flashing” in the context of the claim/invention.  Note that the parent claim is drawn to a thermal interface material, i.e., a composition, not a method as implied (the term “after flashing” denotes a method step).  The specification fails to further indicate the precise meaning or standard of determining what the scope of “flashing” means.  What does this implied method step mean in terms of the claimed composition/product claim(s)?  In the event the term is meant to convey some type of heating step, note that this would alternatively render the claim indefinite in that it appears to include compositional structure(s) outside the scope of the parent claim such that it is unclear whether further limits the scope or includes all the limitations of the parent claim (a heating step that carbonizes or sinters the thermal interface material as the “flashing” would result in the required matrix material of claim 1 being burned off or chemically altered such that the thermal interface material would no longer contain the matrix matrix).  
	In claim 14, the term “the particles of the metal oxide” lack sufficient antecedent basis in the claim.  Parent claim 1 merely sets forth a matrix and a filler where the filler comprises a first material and diamond particles; there is no “metal oxide” within the scope of parent claim 1 as presently recited.  Accordingly, the scope of the claim and the remaining limitations (the metal oxide particles have a nominal dimension relatively larger than the diamond particles and smaller than the first material particles) are unclear.  There is serious ambiguity as to the scope of the instant claim. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 8,080,499, hereinafter Lu).
As to claim 1, Lu teaches a nanodiamond thermal grease suitable for conducting heat generating by an electronic element during operation to a thermal pad, i.e., a thermal interface material for forming a layer conformable between a first heat transfer surface and an opposing second heat transfer surface to provide a thermal pathway therebetween, (abstract and col. 1 lines 5-47).  The reference’s thermal grease composition comprises nanodiamond powder having a diameter smaller than 100 nm in a volume percentage of 5-30% (which read on the claimed diamond particles), a thermal powder in a volume percentage of 50-90% comprising first and second thermal powders, preferably 20-40 volume percent first thermal powder and 10-30 volume percent second thermal powder, where the first thermal powder has a preferable diameter of 15 to 90 micrometers (where the first thermal powder reads on the claimed first material particles), and a substrate, e.g., polymer, resin, or oil, in a volume percentage of 5-30% (which read on the claimed matrix material) (col. 1 line 50 to col. 2 line 31 and col. 3 lines 10-25).  Note that the combined nanodiamond powder, first thermal powder, and second thermal powder read on the claimed filler dispersed in the matrix material.  
	The difference between the reference from the instant claims is that the reference discloses its components in terms of volume percentage while the instant claims defines its components in terms of weight percentage.  
However, at the time of the effective filing date a person of ordinary skill in the art would understand the reference encompasses substantially the same scope(s), amount(s), and range(s) from the components recited in that the disclosed amounts appear to overlap the claimed ranges under a prima facie case of obviousness.  In other words, the disclosed substrate material 5-30% volume percentage appears to overlap the claimed matrix material range of 10 wt.% of less, the combined amounts of the disclosed nanodiamond particle 5-30% volume percentage and thermal powder 40-90% volume percentage appears to overlap the claimed filler range of at least 80 wt.%, the disclosed first thermal powder preferable 20-40% volume percentage appears to overlap or touch the claimed first material range of at least 40 wt.%, and the disclosed nanodiamond powder 5-30% volume percentage appears to overlap or touch the claimed diamond particle range of 0.5-5 wt.%.  Alternatively regarding the claimed first material range of at least 40 wt.%, in the event the preferable 20-40 volume percent range of the first thermal powder fails to overlap or touch the claimed first material range of at least 40 wt.%, the claimed range is also obvious over the teachings of the reference in that the disclosed range is merely a preferred teaching and does not preclude a person of ordinary skill in the art from exploring/trying other more broad amounts/ranges of the first thermal powder.  Note that the sum of the first thermal powder and second thermal powder is 40-90 volume percent of the thermal grease, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide larger amounts (above 40 volume percent) of the first thermal powder in order to obtain a thermal grease.  Preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
As to claims 2 and 3, although Lu fails to teach the thermal conductivity value(s) of the disclosed thermal grease, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the presence of additional properties such as a particular thermal conductivity of at least 6 W/m-K and final/after flashing thermal conductivity of 6 to 10 W/m-K would naturally flow from the disclosed thermal grease compositions of Lu because the reference teaches the same thermally conductive composition comprising substantially the same ingredients (nanosized diamond powder, thermal conductive powder, and matrix/substrate) in the same/overlapping amounts as that instantly claimed.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As to claim 6, Lu teaches the first material is a metal, a metal oxide, or a carbide (col. 3 lines 26-40 and col. 4 lines 37-47). 
As to claim 7, Lu teaches the first material is selected from aluminum, silicon carbide, aluminum oxide, and zinc oxide (col. 3 lines 30-35 and col. 4 lines 39-47).
As to claim 8, Lu teaches the filler comprises particles of a second material, as described above.  
As to the claimed limitation that the second material is different from the first material, although this is not explicitly taught by the reference, this difference would nevertheless be obvious to a person of ordinary skill in the art over the teachings of Lu since the reference teaches the selection of two thermal powders where the thermal powder is selected from various metals, metal oxides, carbon compounds, silicon compounds, and combinations thereof (col. 3 lines 10-40 and col. 4 lines 15-48).  
As to claim 9, Lu teaches the second material is a metal, a metal oxide, or a carbide (col. 3 lines 26-40 and col. 4 lines 37-47). 
As to claim 10, Lu teaches the second material is selected from aluminum, silicon carbide, aluminum oxide, and zinc oxide (col. 3 lines 30-35 and col. 4 lines 39-47).
As to claim 11, Lu teaches the particles of the second material have a nominal dimension in a range from 0.1 to 20 microns (1 to 10 micrometers, col. 3 lines 14-16).
As to claim 12, Lu teaches a nominal size of the particles of the second material is less than the nominal size of the particles of the first material (col. 3 lines 10-13).
As to claim 13, Lu teaches the nominal size of the particles of the second material is greater than the nominal size of the diamond particles (nanodiamond powder have a diameter smaller than 100 nm, col. 1 lines 62-63; second thermal powder have a diameter of size of 1 to 10 micrometers, col. 3 lines 14-16).
As to claims 15 and 16, Lu teaches the diamond particles have a nominal dimension of 500 nm or less and a nominal dimension overlapping the claimed range of 10 to 500 nm (diameter smaller than 100 nm, col. 1 lines 62-63).


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,287,471, hereinafter Zhang) or over Zhang in view of Lu et al. (US 8,080,499, hereinafter Lu).
As to claim 1, Zhang teaches a thermal interface material useful in transferring heat from a heat generating electronic device/component/element to heat dissipating structures, i.e., a thermal interface material for forming a layer conformable between a first heat transfer surface and an opposing second heat transfer surface to provide a thermal pathway therebetween, (abstract and col. 2 lines 28-31).  Zhang teaches the material comprises at least one polymer matrix material, at least one first thermally conductive filler having a first particle size, e.g., 1 to 25 microns, at least one second thermally conductive filler having a second particle size, and a third  thermally conductive filler having a third particle size, e.g., 10 to 100 nm, (col. 2 line 28 to col. 3 line 6).  Zhang further teaches the matrix is provided in an amount of as little as 1 wt.% and as great as 15 wt.% (col. 9 lines 19-24), which overlaps the claimed range of a matrix material composing 10 wt.% or less of the thermal interface material.  Zhang further teaches the total amount of thermally conductive fillers is provided in an amount of greater than 80 wt.% and up to as much as 90 wt.% to 99 wt.% (col. 4 lines 33-38), which overlaps and/or meets the claimed amount of filler dispersed in the matrix material.  Zhang further teaches the first thermally conductive filler comprises particles having a size as little as 1 micron and as great as 100 microns and are provided in an amount as little as 25 wt.% or 50 wt.% (col. 5 lines 4-9 and 25-30), which meets/overlaps the claimed ranges of nominal dimension and at least 40 wt.% of first material in the thermal interface material.  
Although Zhang fails to explicitly teach the nano-sized third thermally conductive filler are diamond particles in an amount of 0.5 to 5 wt.% of the thermal interface material, note that Zhang further teaches, among other species, powdered diamond as an exemplary non-metal thermally conductive filler for the thermal interface material (col. 4 lines 26-30) and the nano-sized third thermally conductive filler can be provided in a ratio of the total of the first+second fillers to the third filler in an amount as little as 1:1 and as great as 50:1 within the total amount of filler, e.g., 80-99 wt.%, of the reference (col. 7 lines 12-18).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed presence of diamond particles having a nominal dimension of 1,000 nm or less and composing 0.5-5 wt.% of the thermal interface material by following/providing the express teachings of Zhang that any of the thermally conductive fillers, e.g., the nano-sized third thermally conductive filler, may constitute powdered diamond and such powder is provided in a ratio less than the amounts of the first+second thermally conductive fillers overlapping the claimed range composing 0.5-5 wt.% of the thermal interface material.  
In the event the teachings of Zhang are insufficient on their own to meet or render obvious the claimed limitations of the presence of diamond particles having a nominal dimension of 1,000 nm or less, Lu teaches a thermal interface material (thermal grease suitable for conducting heat generating by an electronic element during operation to a thermal pad, abstract and col. 1 lines 5-47) comprising a nanodiamond powder having a diameter smaller or equal to 100 nm among other thermally conductive fillers of different sizes in order to efficiently fill between/among protrusions and depressions of electronic elements and enhance heat dissipating efficiency (col. 1 lines 51-63, col. 2 lines 32-46, and col. 3 lines 10-25).  Thus, at the time of the effective filing date it would have been obvious to provide nanodiamond having a diameter smaller than or equal to 100 nm as taught by Lu as the powdered diamond and/or third conductive filler of Zhang in order to obtain a thermally conductive composition suitable as a thermal interface material being capable of densely filling the area between a heat-generating electronic element and heat-dissipating element and having an enhanced heat dissipating effect.
As to claims 2-3, although Zhang or Zhang in view of Lu fails to teach the thermal conductivity value(s) of the thermal interface material, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the presence of additional properties such as a particular thermal conductivity of at least 6 W/m-K and final/after flashing thermal conductivity of 6 to 10 W/m-K would naturally flow from the thermal interface material compositions of Zhang or Zhang in view of Lu because the reference(s) teach the same thermally conductive composition comprising substantially the same ingredients (a polymeric matrix, thermally conductive filler(s), and nano-sized powdered diamond) in the same/overlapping amounts as that instantly claimed.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As to claim 4, Zhang teaches the thermal interface material further comprises a volatile hydrocarbon material in an amount meeting/overlapping the claimed range of 10 wt.% or less of the thermal interface material (hydrocarbon solvent capable of being volatized provided in amounts as little as 0.1 wt.% and as great as 10 wt.%, col. 10 line 50 to col. 11 line 44).
As to claim 5, Zhang teaches the volatile hydrocarbon material is isoparaffin (several of the exemplary hydrocarbon solvents at col. 11 lines 24-34 of the reference meet the claimed isoparaffin, e.g., Isopar H, isoparaffinic fluids, isohexane, 2-methylbutane, 2,2,4-trimethylpentane, etc.; Isopar H is a known tradename for hydrocarbon solvent consisting essentially of isoalkanes, i.e., isoparaffins).
As to claim 6, Zhang teaches the first material (first thermally conductive filler) is preferably a metal (col. 4 line 65 to col. 5 line 3).  Note that the broad teachings of the reference further teach any of the thermally conductive fillers may also be metal oxides or metal nitrides (col. 4 lines 17-32). 
As to claim 7, Zhang teaches the first material (first thermally conductive filler) is preferably aluminum or silver (col. 4 line 65 to col. 5 line 3).  Note that the broad teachings of the reference further teach any of the thermally conductive fillers may also be aluminum nitride, aluminum oxide, zinc oxide, and boron nitride (col. 4 lines 17-32).
As to claim 8, Zhang teaches the filler further comprises particles of a second material different from the first material (there is a second thermally conductive filler, as described above; the first and second thermally conductive fillers are two different types of thermally conductive fillers, col. 4 lines 50-52 and col. 5 lines 39-42). 
As to claim 9, Zhang teaches the second material (second thermally conductive filler) is preferably a metal, metal oxide, or metal nitride (col. 5 lines 43-52).
As to claim 10, Zhang teaches the second material (second thermally conductive filler) is preferably aluminum, silver, aluminum oxide, aluminum nitride, boron nitride, or zinc oxide (col. 5 lines 43-52). 
As to claim 11, Zhang teaches the particles of the second material (second thermally conductive filler) have a nominal dimension within a range of 0.1 to 20 microns (1 to 5 microns, col. 5 lines 60-62; see also the other ranges at col. 5 line 62 to col. 6 line 2). 
As to claim 12, Zhang teaches a nominal size of the particles of the second material is less than the nominal size of the particles of the first material (col. 4 lines 48-52 and col. 5 lines 39-42). 
As to claim 13, Zhang or Zhang in view of Lu teach/meet the claimed limitation that the nominal size of the particles of the second material is greater than the nominal size of the diamond particles (Zhang teaches the second thermally conductive filler has a larger size of the third thermally conductive material, i.e., the powdered diamond, col. 6 lines 19-27; alternatively, Zhang’s second thermally conductive filler has a size of, e.g., 1 to 5 microns, as described above, and Lu’s nanodiamond powder provided as the nano-sized third thermally conductive filler of Zhang has a size of less than 100 nm, as described above).
As to claims 15 and 16, Zhang or Zhang in view of Lu teach/meet/overlap the diamond particles have a nominal dimension of 500 nm or less or are in a range of 10 to 500 nm (Zhang teaches the third conductive material, i.e., the powdered diamond, has a particle size of, e.g., 10 nm to 0.1 microns, i.e., 10 to 100 nm, col. 6 lines 62-65; alternatively, Lu’s nanodiamond powder provided as the nano-sized third thermally conductive filler of Zhang has a size of less than 100 nm, as described above). 
 The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 11, 2022